108 F.2d 1010 (1940)
AMALGAMATED HOUSING CORPORATION, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent. AMALGAMATED DWELLINGS, Inc., Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 40.
Circuit Court of Appeals, Second Circuit.
January 2, 1940.
Satterlee & Green, of New York City (Hugh Satterlee, I. Herman Sher, and Martin A. Meyer, Jr., all of New York City, of counsel), for petitioners.
Samuel O. Clark, Jr., Asst. Atty. Gen., and Sewall Key and Robert N. Anderson, Sp. Assts. to Atty. Gen., for respondent.
Before SWAN, AUGUSTUS N. HAND, and PATTERSON, Circuit Judges.
PER CURIAM.
Orders affirmed on the opinion of the Board, 37 B.T.A. 817.